Citation Nr: 9906612	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-42 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
hypertension, chronic pansinusitis, allergic rhinitis, 
emphysema and deviated nasal septum.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to June 
1946.

This appeal arose from a June 1995 RO rating decision, which 
denied the veteran's claim of entitlement to service 
connection for rheumatoid arthritis, hypertension, chronic 
pansinusitis, allergic rhinitis, emphysema and deviated nasal 
septum.  


FINDINGS OF FACT

1.  The medical evidence of record does not currently 
establish the presence of disability due to a deviated nasal 
septum.  

2.  No competent evidence has been submitted to establish 
that the veteran currently suffers from rheumatoid arthritis, 
hypertension, chronic pansinusitis, allergic rhinitis or 
emphysema that is causally related to disease or injury of 
service origin.


CONCLUSION OF LAW

The claim for service connection for rheumatoid arthritis, 
hypertension, chronic pansinusitis, allergic rhinitis, 
emphysema and deviated nasal septum is not well grounded, and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to these claims. 38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's October 1943 entrance examination reveals no 
abnormalities.  Blood pressure results noted systolic at 140 
and diastolic 80. 

A November 1943 service medical record (SMR) entry reveals 
acute treatment for the veteran's diagnosed myositis that was 
treatment with hot packs.

A May 1945 SMR entry notes that the veteran was examined an 
found to be physically qualified for transfer and separation, 
with an additional notation of a noted defect of nasal spur 
left that the veteran chose not to have surgery on.  (The 
Board of Veterans' Appeals (Board) notes the RO's reference 
to this entry as April 1946).

The veteran's June 1946 separation examination reveals a 
notation of deviation septum left obstructive NCD (Not 
Considered Disabling).  Blood pressure results noted 134/80, 
and three minutes later showed 136/80.  No other 
abnormalities were noted, including negative serological test 
results.

The veteran's December 1994 VA Form 21-526 notes "see SMR" 
relative to disabilities that occurred during active service.  

A statement of attending physician, dated February 1995 (or 
1994) and signed by a private physician, reveals the 
veteran's 1987 complaint of elevated blood pressure and pain 
in the back, hands, elbows, knees, and flank.  Blood pressure 
results show 164/88.  Noted diagnoses included rheumatoid 
arthritis and hypertension.  An additional statement of 
attending physician, dated February 1995 (or 1994) and signed 
by a private physician, notes blood pressure results of 
170/90, and diagnoses of mild hypertension, moderate 
emphysema and moderate sinusitis.

A statement of attending physician, dated March 1994 and 
signed by a private physician, includes diagnoses of moderate 
chronic pansinusitis, moderate deviated nasal septum, and 
moderate allergic rhinitis.

A May 1995 National Personnel Records Center (NPRC) response 
reported the availability of requested medical records.

The veteran's July 1995 notice of disagreement notes his 
disagreement with the RO's June 1995 rating decision.

RO attempts to advise the veteran of the evidence needed to 
support his claim and attempts to provide the veteran with a 
VA examination are noted in correspondence dated August 1995 
(statement of the case (SOC)), February 1997, October 1997 
and August 1998 (supplemental statement of the case (SSOC))

The record also contains the veteran's representative 
requests for a VA examination dated January 1997, September 
1997 and January 1999.


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Anderson and Caluza 
v. Brown, supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§  3.303, 3.304.  

If, as is evident in this case, the veteran fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the veteran in the development of his claim.  
See Grottveit at 93.  Furthermore, a claim that is not well 
grounded must be denied.  See 38 U.S.C.A. § 7105(d)(5) (West 
1991); See also Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board finds the claimant has satisfied the first element 
of a well-grounded claim with respect to the claimed 
disabilities, apart from the deviated nasal septum.  The 
veteran has submitted three statements from private 
physicians with relatively recent diagnoses consistent with 
the veteran's claim of entitlement to service connection for 
rheumatoid arthritis, hypertension, chronic pansinusitis, 
allergic rhinitis, and emphysema.  Given the nature of these 
disorders, the Board will assume such disorders produce 
disability. 

With respect to the deviated nasal septum, the record shows 
that this was noted at separation from service, but was 
specifically found not to produce any disability.  The 
medical evidence submitted by the claimant provides a current 
diagnosis of this condition, but does not indicate that it is 
productive of any disability. The Board finds nothing in this 
record that would indicate that disability due to a deviated 
nasal septum can be presumed.  Under the case law, it is 
clear that a fundamental element of a well-grounded claim is 
competent evidence of "current disability."  Rabideau v. 
Derwinski, supra; Brammer v. Derwinski, supra.  The Board 
further finds that "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case with regard to the 
deviated nasal septum.  

With respect to the second element of a well-grounded claim 
as to the disabilities at issue here, apart from the deviated 
nasal septum, the Board will assume without deciding that the 
claimant's evidentiary assertions could satisfy this element.  
Even assuming that is the case, however, the remaining claims 
clearly are not well grounded because there is no competent 
medical evidence of record linking this current diagnoses to 
disease or injury incurred or aggravated in service.  The 
Board has carefully considered the veteran's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of disabilities and a relationship between those 
disabilities and his service.  Espiritu, 2 Vet. App. 492 
(1992).  His lay assertions will not support a finding on 
medical questions requiring special expertise or knowledge, 
such as diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the veteran is competent to 
render a medical diagnosis or opinion.  

Nor would consideration of 38 C.F.R. § 3.303(b) avail the 
veteran.  There is no medical evidence to establish the 
presence of a chronic disability in service or manifestations 
of such a disability within any applicable presumptive 
period.  While the claimant is competent to describe 
manifestations of a disease or injury perceptible to a lay 
party, he is not competent to link such manifestation to an 
underlying disability that is itself not perceptible to a lay 
party.  The Board finds that rheumatoid arthritis, 
hypertension, chronic pansinusitis, allergic rhinitis, and 
emphysema are not disorders perceptible to a lay party.  
Thus, on the basis of the above findings, the Board can 
identify no basis in the record that would make the veteran's 
claims for service connection plausible or possible.  38 
U.S.C.A. § 5107(a); see Grottveit at 92, Tirpak, at 610-11; 
and Murphy, 1 Vet. App. at 81.

The Board's determination in this regard also has considered 
the RO's attempts to determine whether the veteran currently 
has disabilities as claimed.  It is clear, however, that as 
the veteran did not meet his initial burden to submit a well-
grounded claim, there was no obligation for VA to provide him 
with an examination. 

Further, obligations under 38 U.S.C.A. § 5103(a) to notify 
the claimant of evidence required to complete an application 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim (see 
Robinette v. Brown, 8 Vet. App. 69 (1995)), which depends 
further upon the Department having notice that relevant 
evidence may exist or could be obtained (see Franzen v. 
Brown, 9 Vet. App. 235 (1996)).  See also Epps v. Brown, 9 
Vet. App. 341 (1996) (sec. 5103(a) duty attaches only where 
there is an incomplete application which references other 
known and existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, supra (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  In this regard, nothing in the record suggests the 
existence of available evidence that might render plausible 
the claims that are not currently well grounded.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim.").

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal, the veteran has not identified any other obtainable 
evidence that would make his claim well grounded.   
Beausoleil v. Brown, supra at 465 (1996); see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. at 193.  Although where a claim is not well grounded, 
the VA does not have a statutory duty to assist the claimant 
in developing facts pertinent to the claim, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1998) to advise a claimant of evidence needed to complete the 
application.  Robinette v. Brown, supra, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  The Board finds that this obligation was satisfied 
throughout the veteran's appeal, including in the statement 
of the case, the supplemental statement of the case and 
numerous RO letters sent to the veteran.  Although informed 
of the specific evidence required to support his claim, the 
veteran has relied solely on his lay assertions as to medical 
causation and private medical statements that can not make 
his claim plausible and he has not provided any indication of 
the existence of additional evidence that would make his 
claim plausible.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
no further action is required to apprise the veteran of the 
evidence needed to complete his application.


ORDER

Entitlement to service connection for rheumatoid arthritis, 
hypertension, chronic pansinusitis, allergic rhinitis, 
emphysema and deviated nasal septum is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


